Citation Nr: 0635709	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to November 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
rating for dysthymic disorder from 30 to 50 percent.  This 
case was previously before the Board in March 2004 and May 
2006, when it was remanded for further development.  In July 
2003, a hearing was held before a Veterans Law Judge who is 
no longer with the Board.  By January 2006 letter, the Board 
advised the veteran that the Judge is no longer employed by 
the Board, and offered him the opportunity for another 
hearing before another Veterans Law Judge.  In correspondence 
received in February 2006, the veteran indicated he did not 
want another hearing.  In July 2006, he submitted additional 
argument/evidence with a waiver of RO initial consideration 
of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A July 2006 statement from the veteran indicates that his 
dysthymic disorder has increased in severity since his last 
VA examination in March 2004.  Worsening symptoms have 
included obsessive behavior disorder; being in a continuous 
state of anxiety with debilitating panic attacks; neglecting 
personal hygiene by going days or weeks without brushing 
teeth, showering, or shaving; and having a total inability to 
deal with stressful situations.  In light of the allegations 
of worsening and the extent of time since he was last 
examined, the veteran should be afforded another VA 
examination.  

The veteran also alleges he was treated at the Frank Tejeda 
VA Outpatient Treatment Clinic in San Antonio, Texas on May 
30, 2006 and wants records of such treatment 
reviewed/considered.  The record contains recent VA treatment 
records from July 2003 through April 2006 and from August 
2006.  However, May 2006 VA treatment records are not 
associated with the claims file; as the veteran has 
specifically identified them as pertinent to his claim, and 
as VA treatment records are constructively of record, they 
must be secured. 

Accordingly, the case is REMANDED for the following:

1.  The RO must obtain copies of any 
records (that are not already associated 
with the claims file) of VA treatment the 
veteran has received for psychiatric 
disability since April 2006, to 
specifically include May 2006 records from 
the Frank Tejeda Outpatient Clinic.

2.  The RO should then arrange for the 
veteran to be afforded an examination by a 
psychiatrist to ascertain the current 
severity of his dysthymia.  The veteran's 
claims folder (to include all evidence 
added since the March 2004 VA examination) 
must be reviewed and considered by the 
examiner in conjunction with the 
examination.  All findings must be 
reported in detail.  The examiner should 
review the criteria for ratings in excess 
of 50 percent, and should note the 
presence or absence of each symptom in 
those criteria (and, if present, the 
frequency and severity of each).  The 
examiner should comment as to whether the 
veteran's treatment records reflect the 
presence of symptoms such as obsessional 
rituals.  The examiner should also opine 
regarding the extent of the veteran's 
social and occupational impairment, 
commenting on whether his dysthymia 
symptoms cause him to have deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



